[Cite as State v. Lucas, 2018-Ohio-3227.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff - Appellee                 :       Hon. Earle E. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
AARON M. LUCAS                               :       Case No. 18 CA 10
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Guernsey County
                                                     Court of Common Pleas, Case No.
                                                     16 CR 158




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    August 10, 2018




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MELISSA R. BRIGHT                                    AARON M. LUCAS, pro se
Assistant Guernsey County                            512 South Mulberry Street
Prosecuting Attorney                                 Troy, Ohio 45373
627 Wheeling Avenue
Cambridge, Ohio 43725
Guernsey County, Case No. 18 CA 10                                                   2

Baldwin, J.

       {¶1}   Defendant-appellant Aaron M. Lucas appeals from the April 26, 2018 Entry

of the Guernsey County Court of Common Pleas denying his Motion for Additional Jail

Time Credit. Plaintiff-appellee is the State of Ohio.

                        STATEMENT OF THE FACTS AND CASE

       {¶2}   On August 3, 2016, the Guernsey County Grand Jury indicted appellant on

one count of failure to provide notice of change of address of residence in violation of

R.C. 2950.05, a felony of the fourth degree.       After appellant failed to appear for his

arraignment on August 18, 2016, a warrant was issued for his arrest. Appellant appeared

for arraignment on March 30, 2017 and the warrant was withdrawn. Appellant entered a

plea of not guilty to the charge.

       {¶3}   On May 1, 2017, appellant withdrew his not guilty plea and entered a plea

of guilty to the charge. As memorialized in a Judgment Entry filed on June 26, 2017,

appellant was sentenced to fifteen (15) months in prison, Appellant was given 97 days

credit for time incarcerated in this case.

       {¶4}   Thereafter, appellant sent a pro se handwritten letter dated March 20, 2018

to the trial court. Appellant, in the letter which was filed on March 23, 2018, indicted that

he had been arrested in Montgomery County on March 15, 2017 on the Guernsey County

warrant and held in the Montgomery County Jail from March 15, 2017 until March 22,

2017 when he was transported to the Guernsey County Jail. Appellant asked the he be

given credit for the seven days that he was waiting for transport. The trial court denied

such request as memorialized in an Entry filed on April 3, 2018 stating, in relevant part,

as follows: “The Court finds that the Defendant was brought to the Guernsey County Jail
Guernsey County, Case No. 18 CA 10                                                  3


on March 22, 2017 by Adult Parole Authority Officer Brian Jackson for an A.P.A. hold.

Defendant was served with the capias in this case by the Guernsey County Sheriff on

March 22, 2017.”

       {¶5}   Appellant, on April 9, 2018, filed a pro se “Motion for Additional JTC” (JAIL

TIME CREDIT) again seeking an additional seven days of jail time credit “that was spent

in the Montgomery County Jail pursuant (sic) warrant for this case at bar.” The trial court

scheduled a non-oral hearing for April 16, 2018 and via an Entry filed on April 26, 2018,

denied appellant’s motion.

       {¶6}   Appellant now appeals, raising the following assignment of error on appeal:

       {¶7}   “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

DENIED CREDIT FOR PRETRIAL DETAINMENT FOR TIME SPENT IN ANOTHER

COUNTY’S JAIL.”

                                              I

       {¶8}   In his sole Assignment of Error, appellant contends the trial court erred and

abused its discretion in denying his request for additional jail-time credit.

       {¶9}   Ohio's jail-credit statute, R.C. 2967.191, provides for the reduction of a

prison term for an offender's related days of “confinement.” See, also, State v. Napier, 93
Ohio St. 3d 646, 2001-Ohio-1890, 758 N.E.2d 1127. However, we have previously

recognized that an appeal of a jail-time credit denial is moot where the defendant-

appellant has completed his prison sentence. See State v. Black, 5th Dist. Richland App.

No. 09-CA-153, 2010-Ohio-2594; State v. Owens, 5th Dist. Tuscarawas App. No. 2004

AP 03 0022, 2004-Ohio-4604.
Guernsey County, Case No. 18 CA 10                                                 4


       {¶10} In the case sub judice, appellant was sentenced to fifteen months in prison

via a Judgment Entry filed June 26, 2017 and was given credit for 97 days. We note

that the trial court record does not indicate that appellant filed a notice of appeal or a

request for a stay. We thus glean from the record that appellant would have by now

completed his prison sentence. According to appellee, appellant was released from prison

on June 15, 2018. We note that the address that appellant has provided to this Court on

his brief is not a prison address, but rather is a private address.

       {¶11} Accordingly, appellant's sole assignment of error is, therefore, moot.

       {¶12} Accordingly, for the foregoing reason, the judgment of the Court of Common

Pleas, Guernsey County, Ohio, is hereby affirmed.

By: Baldwin, J.

Delaney, P.J. and

Earle Wise, J. concur.